Continuing Abatement Order filed December 7, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00429-CR
                                    ____________

                      CHARLES ALLEN DONELLY, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 435th District Court
                             Montgomery County, Texas
                       Trial Court Cause No. 11-12-13328-CR


                               ABATEMENT ORDER
       The reporter’s record in this case was due May 21, 2012. See Tex. R. App. P. 35.1.
The record has not been filed with the court.

       On September 14, 2012, we abated this appeal for a hearing in the trial court to
determine the reason Heather Deiss has failed to file her portion of the record in this
appeal, and Appeal No. 14-12-00429-CR; Charles Allen Donelly v. The State of Texas.
On November 7, 2012, a supplemental clerk’s record was filed containing the trial court’s
findings. On November 8, 2012, a record of the hearing was filed.
       The record reflects that at the hearing Heather Deiss informed the trial court the
records would be filed by November 2, 2012. No records were filed. On November 16,
2012, we ordered Heather Deiss to file her portion of the records in these appeals within
ten (10) days. On November 19, 2012, Heather Deiss filed her portion of the record in
Appeal No. 14-12-00432-CR. The record does not reflect it is also the record for Appeal
No. 14-12-00429-CR. Accordingly, we issue the following order.

       We order Heather Deiss to file her portion of the record in Appeal No.
14-12-00429-CR within ten (10) days of the date of this order. If Heather Deiss fails to
file the record as ordered, the court may order her to appear before this court, on a date
certain to show cause why she should not be held in contempt for not filing her portion of
the record in Appeal No. 14-12-00429 -CR; Charles Allen Donelly v. The State of Texas, as
ordered.



                                     PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                            2